Case: 17-14095   Date Filed: 06/05/2018   Page: 1 of 6


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 17-14095
                          Non-Argument Calendar
                        ________________________

                     D.C. Docket No. 1:15-cv-02441-SCJ



NORMAN TOLAND, JR.,

                                                             Plaintiff-Appellant,


                                    versus


AT&T INC.,

                                                                      Defendant,

BELLSOUTH TELECOMMUNICATIONS, LLC,

                                                            Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                                (June 5, 2018)
                Case: 17-14095       Date Filed: 06/05/2018       Page: 2 of 6


Before MARCUS, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

       Norman Toland, proceeding pro se, appeals the district court’s grant of

summary judgment to BellSouth Telecommunications, LLC (“BellSouth”) 1 in his

disability discrimination case. On appeal, Toland first argues that the court abused

its discretion when it deemed certain facts admitted because he failed to submit a

statement of material facts, as required by Rule 56.1(B) of the Local Rules for the

Northern District of Georgia. Second, he argues that the court erred in granting

BellSouth’s motion for summary judgment on his claim of disability

discrimination under the American’s with Disabilities Act (“ADA”), 42 U.S.C.

§ 12112, after finding that he failed to show that BellSouth’s reason for not hiring

him was pretextual. We address each point in turn.

                                     I.     Factual Admission

       We review a district court’s determination that a party failed to comply with

local rules for abuse of discretion. See Kilgo v. Ricks, 983 F.2d 189, 192 (11th Cir.

1993). Although we liberally construe pro se litigants’ pleadings, such litigants

must nevertheless conform to procedural rules. Albra v. Advan, Inc., 490 F.3d 826,

829 (11th Cir. 2007).

       1
        Toland originally named AT&T as the sole defendant, but he subsequently filed an
addendum to his complaint listing BellSouth as the defendant. The court directed the clerk to
amend the docket to list BellSouth as the defendant, in effect substituting Bell South as the
defendant and eliminating AT&T as a party.
                                               2
               Case: 17-14095     Date Filed: 06/05/2018    Page: 3 of 6


      Rule 56.1(B) of the Local Rules for the Northern District of Georgia requires

a movant for summary judgment to include a separate, concise, and numbered

statement of undisputed facts in his or her motion. N.D. Ga. Civ. R. 56.1(B)(1).

The respondent is then required to file an individually numbered statement of

undisputed facts corresponding with the movant’s statement. Id. 56.1(B)(2). The

movant’s facts will be deemed admitted unless the respondent directly refutes the

facts with specific citations to evidence, states a valid objection, or shows that the

movant’s facts are not supported by evidence or that the facts are not material. Id.

      The district court did not abuse its discretion when it found that Toland

failed to comply with Local Rule 56.1(B)(1). In his motion for summary

judgment, Toland did not file a separate statement of undisputed material facts, and

in his responsive statement of disputed facts to BellSouth’s motion, he failed to

address or refute the facts BellSouth listed in its statement. Thus, the court

properly concluded that the undisputed facts were admitted. N.D. Ga. Civ. R.

56(B)(1). Accordingly, the court did not abuse its discretion. Moreover, Toland’s

failure to comply with the Local Rule, and the deemed admission issue, is not

relevant on appeal because the district court did in fact consider all of the evidence,

including all of the evidence submitted by Toland. The summary judgment,

discussed below, was based on all of the evidence.




                                           3
               Case: 17-14095     Date Filed: 06/05/2018    Page: 4 of 6


                                 II.    Summary Judgment

      We review a grant of summary judgment de novo. Kernel Records Oy v.

Mosley, 694 F.3d 1294, 1300 (11th Cir. 2012). Summary judgment is appropriate

when there is no genuine issue of material fact and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a). A factual dispute exists where

a reasonable fact-finder could find by a preponderance of the evidence that the

non-moving party is entitled to a verdict. Kernel Records Oy, 694 F.3d at 1300. In

determining whether evidence creates a factual dispute, a court should draw

reasonable inferences in favor of the non-moving party, but “inferences based upon

speculation are not reasonable.” Id. at 1301.

      The ADA prohibits employers from discriminating against qualified

individuals on the basis of disability. 42 U.S.C. § 12112(a). The same burden-

shifting framework of Title VII discrimination claims applies to ADA claims.

Holly v. Clairson Indus., L.L.C., 492 F.3d 1247, 1255 (11th Cir. 2007). To make

out a prima facie employment-discrimination case under the ADA, the plaintiff

must show that: (1) he has a disability; (2) he is a qualified individual for the

position in question, and (3) the employer discriminated against him because of his

disability. See 42 U.S.C. § 12112; Waddell v. Valley Forge Dental Assocs., Inc.,

276 F.3d 1275, 1279 (11th Cir. 2001). The plaintiff retains the burden of showing




                                           4
              Case: 17-14095     Date Filed: 06/05/2018   Page: 5 of 6


that he was the victim of intentional discrimination at all times. Texas Dept. of

Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981).

      If a plaintiff makes out a prima facie case of disability discrimination, and

the defendant presents a legitimate, non-discriminatory reason for its actions, the

plaintiff must then demonstrate that the reason given was pretextual. See

Cleveland v. Home Shopping Network, Inc., 369 F.3d 1189, 1193 (11th Cir. 2004).

A plaintiff can show that a given reason was prextual by pointing to “such

weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions” in

the proffered explanation so that a reasonable factfinder would find them unworthy

of credence, or by showing that a discriminatory reason more likely motivated the

employer’s actions. Combs v. Plantation Patterns, 106 F.3d 1519, 1538 (11th Cir.

1997) (quotation omitted). As long as the employer’s reason is rational, however,

the plaintiff “must meet that reason head on and rebut it.” Chapman v. AI Transp.,

229 F.3d 1012, 1030 (11th Cir. 2000) (en banc).

      The district court did not err in granting BellSouth’s motion for summary

judgment because Toland failed to show that its proffered reason for not hiring him

was pretextual. BellSouth set forth a rational reason for refusing to hire Toland—

his failure to complete the application process—and Toland did not “meet that




                                          5
                Case: 17-14095        Date Filed: 06/05/2018       Page: 6 of 6


reason head on and rebut it.”2 Chapman, 229 F.3d at 1030 (en banc). As such,

Toland did not prove that BellSouth discriminated against him because of his

disability, and summary judgment in favor of BellSouth was appropriate.

Accordingly, we affirm.

       AFFIRMED.




2
  Even if the process were unfair as Toland asserts—e.g. because Toland was not aware of the
requirement that he return to the clinic within five days—the relevant inquiry is whether
BellSouth honestly believed that Toland had not completed the application process within the
requested time. Toland has adduced no evidence disputing BellSouth’s evidence of legitimate
business reason.
        With regards to the September 4, 2013 letter advising Toland that his application for
employment was denied, we agree with the district court that it is not inconsistent with
BellSouth’s legitimate business reason. Therefore, contrary to Toland’s argument, that letter does
not create any genuine issue of material fact.
                                                6